 



Exhibit 10.1
SUMMARY OF CASH INCENTIVE COMPENSATION CRITERIA
     On March 29, 2005, the Compensation Committee of the Board of Directors
approved total revenue and net income targets and calculation parameters for
purposes of determining cash incentive compensation payments to be made to
certain of its executive officers for the 2005 fiscal year. The previously
determined target cash incentive amount payable to the registrant’s Chief
Executive Officer is 52% of the officer’s base salary, and the target cash
incentive amounts payable to the registrant’s other eligible senior executive
officers range from 33% to 42.5% of the officer’s base salary. These amounts
will be payable in full in the event the registrant achieves the revenue and net
income targets set by the Compensation Committee. Performance above or below
these targets (but above specified minimum performance levels) will result in
greater or lesser incentive compensation ranging from 75% to 115% of the
officer’s target cash incentive amount. The criteria approved by the Committee
give equal weight to the registrant’s net income and revenue goals, provided
that no cash incentive payment will be made under these criteria in the event
the registrant’s net income for fiscal 2005 falls below a specified threshold
amount. Notwithstanding the establishment of these criteria, the registrant’s
Board of Directors retains the discretion to award other or additional incentive
compensation to its senior officers based on the achievement of such financial
or other objectives as it determines to be appropriate.

 